Case 9:19-cv-81512-DLB Document 19 Entered on FLSD Docket 12/12/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-81512-Civ-Brannon

  NADEL DIAZ VALDEZ,

         Plaintiff,
  v.

  MEDICREDIT, INC., and JFK MEDICAL
  CENTER LIMITED PARTNERSHIP,

        Defendants.
  __________________________________/

                 ORDER SETTING AMENDED 1 DISCOVERY PROCEDURE

         To ensure an expeditious and just discovery process in this newly-referred consent case,

  the Court ORDERS the following:

  1.     Pre-hearing Communication: If a discovery dispute arises, the parties must confer either

         in person or via telephone in a genuine good faith effort to resolve their discovery disputes

         before seeking Court intervention.

  2.     Discovery Calendar: If, after conferring, the parties cannot resolve their discovery dispute,

         the movant must seek relief within 14 days after the grounds for relief occur by contacting

         the undersigned’s Chambers (561-803-3470) and placing the matter on the next available

         discovery calendar. Discovery hearings are generally held on Thursdays between 1:00

         p.m. and 4:00 p.m. The movant shall contact Chambers to set the matter for hearing, and

         shall do so only after conferring with opposing counsel and confirming his or her




  1
    The Court has made recent changes to its standing discovery procedure. For ease of reference, these
  recent changes are set forth in italics.

                                                   1
Case 9:19-cv-81512-DLB Document 19 Entered on FLSD Docket 12/12/2019 Page 2 of 3



       availability for the discovery calendar. The Court will thereafter enter a paperless order

       setting the matter for hearing.

  3.   Discovery Memorandum: On the same day the movant calls Chambers to set a discovery

       hearing, the movant shall email the Court (brannon@flsd.uscourts.gov) and opposing

       counsel a concise discovery memorandum of three pages or less (1) specifying the

       substance of the discovery matter to be heard (e.g., “The parties dispute the appropriate

       time frame for Plaintiff’s Interrogatory Nos. 1, 5, 6-9,” or “The parties dispute the number

       of depositions permitted.”); (2) certifying that the parties have complied with the pre-

       hearing communication requirement set forth above; (3) attaching a copy of all source

       materials relevant to the discovery dispute (e.g., if the dispute concerns interrogatories, the

       interrogatories at issue and any responses thereto shall be provided to Chambers); and (4)

       including citation to best supporting legal authority. A response is not required. If an

       opposing party wishes to respond, however, it may do so provided that such response is

       three pages or less and is submitted to the Court (brannon@flsd.uscourts.gov) within 24

       hours of receiving the movant’s discovery memorandum.

  4.   Written Motions: No written discovery motions, including motions to compel and motions

       for protective order, shall be filed unless requested by the Court; however, written motions

       are required for discovery disputes involving non-parties.

  5.   Resolution of Issues Prior to Hearing: Even after a hearing has been set, the parties are

       encouraged to continue negotiating a resolution of disputed discovery matters. If those

       efforts are wholly successful, then counsel should contact Chambers as soon as possible to

       timely cancel the hearing. If the parties resolve some, but not all, of their issues before the




                                                 2
Case 9:19-cv-81512-DLB Document 19 Entered on FLSD Docket 12/12/2019 Page 3 of 3



         hearing, counsel should also timely contact Chambers to avoid the unnecessary expenditure

         of judicial resources on matters no longer in dispute.

  6.     Appearances by Newer Attorneys: The Court is mindful that newer attorneys generally

         have less speaking opportunities in court than their more experienced colleagues. The

         Court strongly encourages the participation of attorneys with five years or less experience

         in all court proceedings, such as discovery hearings, especially where the attorney has

         been significantly involved in the litigation.

         The Court expects all parties to act courteously and professionally in the resolution of

  discovery disputes. The Court may impose appropriate sanctions upon a finding of failure to

  comply with this Order or other discovery misconduct.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 12th day of December, 2019.



                                                              DAVE LEE BRANNON
                                                              U.S. MAGISTRATE JUDGE




                                                   3
